—Hybrid proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Islip, dated March 7, 1995, which, after a hearing, denied the application of the petitioner’s predecessor-in-title to remove a portion of Arctic Avenue from the official map of the Town of Islip, and for a judgment declaring that the portion of Arctic Avenue which lies between Sunrise Highway and Karshick Street in the Town of Islip does not legally exist as a street.
Adjudged that the petition is granted, on the law, with costs, to the extent that the determination is annulled and the matter is remitted to the respondent Town Board for the making of a determination granting the petitioner’s application to remove a portion of Arctic Avenue from the official map of the Town of Islip; and it is further,
Adjudged that the remainder of the petition is dismissed as academic.
Following a public hearing, the respondent Town Board of the Town of Islip denied the application of the petitioner’s predecessor-in-title to remove a portion of Arctic Avenue, an unopened, undeveloped street, from the official map of the Town of Islip. We find that the determination by the respondents to deny the application was not supported by substantial evidence since there was no rational basis in the record for the findings of fact supporting the decision of the Town Board (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 182; see, CPLR 7803 [4]). Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.